IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40231
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOAQUIN BATRES-ORTEGA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-551-ALL
                       - - - - - - - - - -

                          December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Joaquin

Batres-Ortega (Batres) has requested leave to withdraw as counsel

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Batres has received a copy of counsel’s motion

and brief but has not filed a response.   Our independent review

of the brief and record discloses no nonfrivolous issue.

Accordingly counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                No.
                -2-

is DISMISSED.